United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-4215
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                         Said Ali

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: August 15, 2017
                                Filed: August 17, 2017
                                    [Unpublished]
                                    ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

     In this direct criminal appeal, Said Ali challenges the sentence the district court1
imposed after he pleaded guilty to a gun charge, pursuant to a written plea agreement


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
which included an appeal waiver. His counsel has moved to withdraw and submitted
a brief under Anders v. California, 386 U.S. 738 (1967), raising the issue that the
district court erred by denying Ali’s motion to suppress evidence prior to his plea. Ali
has also filed a pro se supplemental brief, challenging the use of a prior attempted
assault conviction as a crime of violence for the purpose of determining his base
offense level.

       We conclude that the appeal waiver is valid and should be enforced as to the
issues on appeal, because our review of the record demonstrates that Ali entered into
the plea agreement and the appeal waiver knowingly and voluntarily, see Nguyen v.
United States, 114 F.3d 699, 703 (8th Cir. 1997); the arguments fall within the scope
of the waiver; and no miscarriage of justice would result from enforcing the waiver,
see United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review); United
States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc). We have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal.

      Accordingly, we enforce the appeal waiver, grant counsel’s motion to withdraw,
and dismiss the appeal.
                       ______________________________




                                          -2-